
	
		II
		111th CONGRESS
		1st Session
		S. 2842
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 7, 2009
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to deny the deduction for direct to consumer advertising expenses for
		  prescription pharmaceuticals and to provide a deduction for fees paid for the
		  participation of children in certain organizations which promote physical
		  activity.
	
	
		1.Disallowance of deduction for direct to
			 consumer advertising expenses for prescription pharmaceuticals
			(a)In generalPart IX of subchapter B of chapter 1 of
			 subtitle A of the Internal Revenue Code of 1986 (relating to items not
			 deductible) is amended by adding at the end the following new section:
				
					280I.Disallowance of deduction for direct to
				consumer advertising expenses for prescription pharmaceuticalsNo deduction shall be allowed under this
				chapter for expenses relating to direct to consumer advertising in any media
				for the sale and use of prescription pharmaceuticals for any taxable
				year.
					.
			(b)Conforming amendmentThe table of sections for such part IX of
			 the Internal Revenue Code of 1986 is amended by adding after the item relating
			 to section 280H the following new item:
				
					
						Sec. 280I. Disallowance of deduction for direct to consumer
				advertising expenses for prescription
				pharmaceuticals.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to amounts paid or incurred after the date of the
			 enactment of this Act, in taxable years ending after such date.
			2.Physical Lifestyles for America's Youth
			 (PLAY) deduction
			(a)In generalPart VII of subchapter B of chapter 1 of
			 the Internal Revenue Code of 1986 is amended by redesignating section 224 as
			 section 225 and inserting after section 223 the following new section:
				
					224.Fees for organizations promoting children's
				physical activity
						(a)General ruleThere shall be allowed as a deduction under
				this chapter an amount equal to the lesser of—
							(1)the amount paid or incurred by the taxpayer
				during the taxable year for the participation of a qualifying child (as defined
				in section 152(c)) of the taxpayer in a qualified organization, or
							(2)$500.
							(b)Limitations
							(1)In generalNo deduction shall be allowed under
				subsection (a) with respect to any taxpayer whose adjusted gross income for the
				taxable year exceeds $250,000.
							(2)Adjusted gross incomeFor purposes of this subsection, adjusted
				gross income shall be determined—
								(A)without regard to this section and sections
				199, 911, 931, and 933, and
								(B)after the application of sections 86, 135,
				137, 219, 221, 222, and 469.
								(c)Qualified organizationFor purposes of this section, the term
				qualified organization means any other organization the principal
				activities of which are designed to promote or provide for the physical
				activity of children, as determined under guidelines published by the Secretary
				in consultation with the Secretary of Health and Human
				Services.
						.
			(b)Clerical amendmentThe table of sections for part VII of
			 subchapter B of chapter 1 of such Code is amended by redesignating the item
			 relating to section 224 as relating to section 225 and inserting after the item
			 relating to section 223 the following new item:
				
					
						Sec. 224. Fees for organizations promoting children's physical
				activity.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
